283 S.W.3d 307 (2009)
LINDELL BANK AND TRUST COMPANY, Respondent,
v.
DHP INVESTMENTS, LLC, Robert Douglas Hartmann, Thomas S. Huling, Diana M. Huling, and Alan Schermer, Defendants, and
Bluehaven Funding, LLC, Appellant.
No. ED 91595.
Missouri Court of Appeals, Eastern District, Division One.
May 19, 2009.
Kathi L. Chestnut, St. Louis, MO, for appellant.
William L. Sauerwein, Clayton, MO, Ronald L. Pallmann, Edwardsville, IL, for respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Bluehaven Funding, LLC ("Bluehaven") appeals the judgment of the Circuit Court of the City of St. Louis denying its motion *308 to intervene. Bluehaven contends the trial court erred because: (1) it erroneously concluded that Bluehaven was not a party to the case; and (2) Bluehaven has an interest in the subject matter of the case that would be impaired and unprotected absent intervention. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court's judgment denying Bluehaven's Motion to Intervene is supported by substantial evidence, it is not against the weight of the evidence, and does not erroneously declare or apply the law. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 84.16(b).